 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   LORCAN T. KILROY,                    )   NO. CV 16-09068-DMG (JDE)
                                          )
12                       Plaintiff,       )
                                          )   ORDER ACCEPTING FINDINGS
13                  v.                    )
                                          )   AND RECOMMENDATION OF
14   LOS ANGELES UNIFIED                  )   UNITED STATES MAGISTRATE
                                          )   JUDGE
     SCHOOL DISTRICT BOARD                )
15                                        )
     OF EDUCATION, et al.,
                                          )
16                                        )
                         Defendants.      )
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed: the operative First
20   Amended Complaint (Dkt. 17, “FAC”) filed by Plaintiff Lorcan T. Kilroy
21   (“Plaintiff”) against, among others, Defendants John Plevack, Paula Greene,
22   Justo Avila, George McKenna, Scott Schmerelson, Monica Ratliff, Ref
23   Rodriguez, and Michel Vezina (collectively “Defendants”); the Motion for
24   Summary Judgment filed by Plaintiff (Dkt. No. 147, “Plaintiff’s Motion”) and
25   all documents filed in support of and in opposition to Plaintiff’s Motion
26   (including Dkt. Nos. 148, 149, 154-156, 167-169, 187, 197, and 198); the
27   Motion for Summary Judgment filed by Defendants (Dkt. No. 157,
28
  1   “Defendants’ Motion”) and all documents filed in support of and in opposition
  2   to Defendants’ Motion (including Dkt. Nos. 158-161, 181, 182, 193-198, 215-
  3   219, and 221-228); the other records on file herein; the Report and
  4   Recommendation of the assigned United States Magistrate Judge (Dkt. No.
  5   237), the Objections to the Report and Recommendation filed by Plaintiff
  6   (Dkt. No. 238) and the Reply to Plaintiff’s Objection filed by Defendants (Dkt.
  7   No. 239). The Court has engaged in a de novo review of those portions of the
  8   Report and Recommendation to which objections have been made.
  9         IT IS HEREBY ORDERED THAT:
 10         1.   The Magistrate Judge’s Report and Recommendation is approved
 11   and accepted.
2.
 12         2.    Defendants’ Motion is granted as to Claims Nine and Ten in the
 13   FAC asserting federal civil rights claims under 42 U.S.C. § 1983 and those
 14   claims shall be dismissed with prejudice;
3.
 15         3.    Defendants’ Motion is denied as to the remaining claims asserted
 16   against Defendants, Claims One through Three, Six, and Seven in the FAC,
 17   but the Court declines to exercise supplemental jurisdiction over these state
 18   law claims and dismisses those claims without prejudice to Plaintiff raising
 19   them in state court;
 20         4.    Plaintiff’s Motion is denied in its entirety, including the request for
 21   leave to amend the FAC; and
 22         5.     Judgment shall be entered accordingly.
 23
 24   DATED: March 29, 2019
 25                                               ______________________________
                                                  DOLLY M. GEE
 26
                                                  United States District Judge
 27
 28

                                              2
